Citation Nr: 0019848	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for spondylolisthesis at 
L5 - S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


REMAND

The report of a June 1998 VA orthopedic examination reflects 
that the veteran does not have flare ups and provides range 
of motion, but does not indicate whether or not the veteran 
would experience additional loss of range of motion when the 
low back is used repeatedly or as a result of weakened 
movement, excess fatigability, or incoordination.  The 
veteran's representative has requested that the veteran be 
afforded additional evaluation for consideration under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA 
Outpatient Treatment Clinic at Allen Park 
and request copies of all records 
relating to treatment of the veteran's 
back from January 26, 1998, until the 
present.  

2.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected spondylolisthesis at 
L5 - S1.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's 
spondylolisthesis at L5 - S1, including 
setting forth in degrees of excursion any 
limitation of motion of the low back.  
The examiner is also requested to:  (1)  
Express an opinion as to whether pain 
that is related to the veteran's service-
connected spondylolisthesis at L5 - S1 
could significantly limit the functional 
ability of the low back during flare ups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare ups; 
(2) determine whether as a result of the 
service-connected spondylolisthesis at 
L5 - S1, the low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be provided 
for any opinion offered.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, where applicable.  

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


